Case 2:17-bk-17972-RK   Doc 124 Filed 11/27/19 Entered 11/27/19 11:31:46   Desc
                         Main Document     Page 1 of 2
       Case 2:17-bk-17972-RK                     Doc 124 Filed 11/27/19 Entered 11/27/19 11:31:46                                       Desc
                                                  Main Document     Page 2 of 2


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


SERVED BY U.S. MAIL

Debtor
Sion Javaheri
2132 Century Park Lane, Unit 307
Los Angeles, CA 90067

On behalf of Brad D. Krasnoff, Chapter 7 Trustee
Eric P. Israel
George E. Schulman
Sonia Singh
1901 Avenue of the Stars, Ste. 450
Los Angeles, CA 90067-6006

On behalf of Defendant Jilla Javaheri, Trustee of the
Jilla H. Javaheri Trust dated February 22, 2013
Steven J. Kahn
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067

On behalf of Debtor
Michael S. Kogan
Kogan Law Firm APC
1849 Sawtelle Blvd Ste 700
Los Angeles CA 90025-7012

Brad D. Krasnoff (TR)
Brad D Krasnoff (TR)
1901 Avenue of the Stars, Ste. 450
Los Angeles, CA 90067-6006

On behalf of Defendant Jilla Javaheri
Mark M. Sharf
221 Paseo de Garcia
Redondo Beach, CA 90277

On behalf of United States Trustee (LA)
Hatty K. Yip
United States Trustee (LA)
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017-3560


Ruben Saidian
1431 Westwood Blvd.
Los Angeles, CA 90024


Ruben Saqidian
2300 Midvale Avenue
Los Angeles, CA 90064




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
